Appeal by the defendant, as limited by his brief, from a resentence of the Supreme Court, Queens County (Rotker, J.), imposed April 11, 1989, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty.
Ordered that the appeal is dismissed.
The record indicates that defendant’s waiver of his right to appeal in exchange for a resentencing after he absconded and *730was sentenced in absentia was voluntary and we find merit-less his claim that he was coerced (see, People v Seaberg, 74 NY2d 1). We note that the resentence agreement resulted in more than a halving of the initial sentence imposed in absentia. Given the defendant’s history of arrests on similar charges and a violation of probation, the resentence provides little basis for complaint in any event (see, People v Kazepis, 101 AD2d 816; cf., People v Ruquet, 121 AD2d 482, 483). Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.